Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 – 11) in the reply filed on 21 January 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
[0073]: “second extremity 23” should read “second extremity 23A”
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: 
Claim 6 – “comprising locking and compacting means” should read “comprising a locking and compacting means”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocchi et al. (European Patent No. 3,195,924 A1 hereinafter Cocchi ‘924 A1).

Regarding Claim 1, Cocchi ‘924 A1 teaches a stirring device (figure 3: stirrer 1) for a machine for making liquid or semi-liquid food products (Claim 1: “machine”), where the machine comprises a container for processing a liquid or semi-liquid product (figure 2: mixing and cooling cylinder 100), the stirring device being, in use, mounted inside the container to stir the liquid or semi-liquid product that is inside the container (figure 2: stirrer 1 is mounted inside cylinder 100 during use); the stirring device being characterized in that it comprises: a central mounting element (figure 4: stem 21); an external mixing structure rotatably mounted inside the container and fixed to the central mounting element (figure 4: body 2 is fixed to stem 21 via shaft 6); at least one scraping element having an at least partly helical shape and being keyed to the central mounting element (figure 4: scraping member 4 and blade 3 read together are a part of the external mixing structure which is fixed the central mounting element, this fixed nature is considered a reading on keyed).  

Regarding Claim 11, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 1, wherein the external mixing structure (figure 4: body 2) comprises a first extremity joined by one or more segments to a second extremity (figure 6: body 2 is composed of multiple segments), the external mixing structure also comprising at least one scraping element disposed between the extremities (figure 6: scraping members 4) and at least one helical element extending around the segments (figure 4: scraping members 4 are helical in nature and extend around the segments) and adapted to facilitate moving and stirring the liquid or semi-liquid product inside the container (figure 4: the purpose of blades 3 and scraping members 4 is to stir / scrape material in cylinder 100). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al. (European Patent No. 3,195,924 A1 hereinafter Cocchi ‘924 A1) in view of Cocchi (U.S. Patent No. 5,312,184 hereinafter Cocchi ‘184).

Regarding Claim 2, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 1, wherein the central mounting element comprises a shaft (figure 4: stem 21).
Cocchi ‘924 A1 is silent on the shaft’s cross section is at least partially prismatic and on which the at least one scraping element is fitted by prismatic coupling to the shaft.  
Cocchi ‘184 teaches the central mounting element (figure 2: support shaft 21) comprises at least one scraping element is fitted on to the shaft (figure 4: entire object [scraping head] of figure 4 including scraping extensions 17).
  Cocchi ‘924 A1 and Cocchi ‘184 are analogous in the field of single shafted ice cream stirrers with scraping elements. It would have been obvious to one skilled in the art before the effective filing date to modify the stem (figure 4: stem 21) and stirring members (figure 4: elements 9 and 26) of Cocchi ‘924 A1 with the scraping head of Cocchi ‘184 in order to guarantee a better delivery and efficient compression of the mass of ice cream in the mixing container (Cocchi ‘184 C5 L4 – 7). Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the circular cross section of the shaft of Cocchi ‘924 A1 and circular shaft hole of Cocchi ‘184 to square shaped cross sections in order to better secure the scraping head (of Cocchi ‘184) onto the shaft (of Cocchi ‘924 A1) and better translate rotational motion from the shaft to the scraping head; 

Regarding Claim 3, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 2, wherein Cocchi ‘184 further teaches the scraping element (figure 4: scraping head 15 with scraping extensions 17) comprises a tubular portion with a polygonal internal cross section (figure 4: coaxial hole 19 is square shaped when modified by Cocchi ‘924 A1 in view of Cocchi ‘184 in further view of Gardner vs. TEC Systems Inc. case law [see Claim 2 mapping above]), adapted to be fitted by prismatic coupling to the shaft (Cocchi ‘924 A1 in view of Cocchi ‘184 in further view of Gardner vs. TEC Systems Inc. case law is relied upon for this teaching of square shaft [see Claim 2 mapping above]), the scraping element comprising a helicoid stretch (figure 4: scraping extensions 17 are helical) intended for scraping the inside surface of the container (C4 L61 – 67).  

Regarding Claim 4, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 3, wherein Cocchi ‘184 further teaches the at least one tubular portion has at least one protrusion on the edge of one end of it (figure 4: projection 216 is on the edge of the end of scraping head 15) and at least one indentation on the other end of the tubular portion (figure 1: hollows 110), the indentation being shaped to be coupled to a protrusion of an adjacent scraping element (figure 1: projection 216 is shaped to couple to hollows 110 of the subsequent element).  

Regarding Claim 5, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 2, wherein Cocchi ‘184 further teaches the stirring device comprising a plurality of scraping 

Regarding Claim 6, Cocchi ‘924 A1 teaches the stirring device (figure 3: stirrer 1) according to claim 5, comprising locking and compacting means (figure 4: locking means 28) acting on the outermost scraping elements keyed to the shaft ([0094]: locking means 28 prevents outermost scraping members 4 from sliding off during rotation).

Allowable Subject Matter
Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	EP 3,195,924 A1 to Cocchi teaches a single shafted ice cream stirrer with scraping elements, intended to operate inside an ice cream machine. Regarding Claim 7, Cocchi ‘924 A1 teaches a locking means (figure 4: locking means 28) that keeps the scraping elements from sliding off during operation, but this locking means does not resemble the instant case’s locking and compacting means’ structure in any meaningful way.

	DE 3,000,882 A to Martineau teaches a screw conveyor for an ice cream making machine. Regarding Claim 7, Martineau teaches a stiff spreader bar (figures 1 & 2: spreader bar 60) which comprises a perforated element on one extreme end and a perforated disc on the other extreme end, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2,576,995 to Carvel teaches a single shafted stirrer meant for ice cream scraping and mixing inside a cylindrical container. Regarding Claim 2, Carvel teaches a rotating shaft of prismatic or square shaped cross section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774